Exhibit 10.1
 




AMENDMENT NO. 1
 
TO
 
POWER SALES CONTRACT
 
BETWEEN
 
PUBLIC UTILITY DISTRICT NO. 1 OF CHELAN COUNTY, WASHINGTON
 
AND
 
PUGET SOUND POWER AND LIGHT COMPANY
 


This Contract Amendment, made and entered into as of the 4th day of October,
1961, by and between Public Utility District No. 1 of Chelan County, Washington
(hereinafter called the "District"), a municipal corporation organized and
existing under the laws of the State of Washington, and Puget Sound Power and
Light Company (hereinafter called the "Purchaser"), a private corporation
organized and existing under the laws of the State of Washington (formerly a
Massachusetts corporation).
 
W  I  T  N  E  S  S  E  T  H  :
 
WHEREAS, the parties hereto entered into a Power Sales Contract dated as of
November 14, 1957, which contract is in full force and effect, providing, inter
alia, for the sale of power and energy from the District's Rocky Reach
Hydroelectric Project (Federal Power Commission Licensed Project No. 2145), now
under construction and hereinafter referred to as the "Project"; and
 
WHEREAS, as an integral part of the Project, the District has constructed a 230
KV transmission line to connect the generating station of the Project with the
transmission facilities of Bonneville Power Administration (hereinafter referred
to as "Bonneville") at Bonneville's Columbia Substation, which transmission line
establishes an additional point of interconnection between the transmission
facilities of the Project and the transmission facilities of Bonneville; and
 
WHEREAS, the parties hereto desire to amend said Power Sales Contract to provide
for additional points of delivery of power and energy from the Project to the
Purchaser under said Power Sales Contract from the 230 KV transmission
facilities of the Project and to agree upon other matters made necessary as a
result of the construction of said transmission line.
 
NOW, THEREFORE, for and in consideration of the premises and of the covenants
and undertakings of the parties hereinafter set forth, and subject to the
provisions of the District's Bond Resolutions No. 1412 and No. 1860, and to the
provisions of the Federal Power Commission License No. 2145, the parties hereto
covenant and agree that said Power Sales Contract be and the same hereby is
amended by deleting the whole of Section 12 thereof and substituting in lieu
thereof a new Section 12 to read as follows:
 
"Section 12.  Points of Delivery.  The power and energy to be made available to
the Purchaser by the District hereunder shall be delivered at 230 KV and at the
purchaser's request delivered at (a) the Project switchyard at the point or
points of termination of any non-Project transmission lines and/or (b) any point
where the 230 KV transmission facilities of the Project connect with non-Project
facilities and/or (c) other points of delivery as may be agreed upon from time
to time; provided, however, that except as provided in the next succeeding
paragraph of this Section 12 the power and energy to be delivered to the
Purchaser at all points of delivery specified in (b) above shall not exceed the
capacity of Project transmission facilities between the Project switchyard and
all said points of delivery multiplied by the Purchaser's Allotment; the amount
so determined being hereinafter referred to as 'Purchaser's Share of
Transmission Capacity.'
 
"Each Purchaser of power and energy from the Project shall have the right,
without additional charge by the District, to use or assign to another such
Purchaser its Purchaser's Share of Transmission Capacity to transmit Project
and/or non-Project power and energy.  During any time transmission capacity is
not used or assigned by a Purchaser entitled to the same or any transmission
capacity is made available by opposed power flow, such capacity shall be divided
among Purchasers desiring the same in proportion to their Purchaser's
Allotments."
 


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.



 
PUBLIC UTILITY DISTRICT NO. 1 OF CHELAN COUNTY, WASHINGTON
 
By                     /s/ Ivan J. Compton              
 
                                  President
(SEAL)
     
ATTEST:
     
                       /s/ L. J. Richardson                      
                                Secretary
           
PUGET SOUND POWER AND LIGHT COMPANY
 
By                     /s/ L. E. Karrer                         
                             Vice President
   
(SEAL)
     
ATTEST:
     
                      /s/ Ralph M. Davis                        
                                Secretary
 


